Case 1:19-cv-03377-LAP Document 63 Filed 10/03/19 Page 1 of 1

LAW OFFICES OF

ARTHUR L. AIDALA 8118-137 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898
JOHN S. EsposiTo FAX: (718) 921-3292
DOMINIC GULLO NEW YORK, NY 10036
ae HANS eNO TELEPHONE: (212) 486-0011 OF COUNSEL
° SEP; . RATT
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JOSEPH A. BARATTA

JENNIFER CASSANDRA

SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA : WILLIAM R. SANTO

JOSEPH P. BARATTA PETER S. THOMAS

October 3, 2019

VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re:  Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Correction to Post-Argument Letter

Dear Judge Preska,
In meeting the Court’s 9:00 a.m. filing deadline, Defendant’s Post-Argument letter was
inadvertently filed with two typographical errors that require the following correction:

1. The sentence citing to the Restatement (Second) of Torts § 577A, cmt. d. on page 1 should

read:

The limiting principle is that the single publication rule does not bar a claim based on a
subsequent publication where “the second publication is intended to and does reach a new group.”
Restatement (Second) of Torts § 577A, cmt. d.

2. The cite to the Restatement (Second) of Torts on page 2 should read:

Restatement (Second) of Torts § 594, cmt. K

   
 

RespectfaillySubnaj
\Y |

 
